Title: To Alexander Hamilton from John Marshall, 25 April 1796
From: Marshall, John
To: Hamilton, Alexander


Richmond April 25th. 96
Dear Sir
Yours of the 14th only reachd me by the mail of this evening. I had been informed of the temper of the house of representatives & we had promptly taken such measures as appeard to us fitted to the occasion. We coud not venture an expression of the public mind under the violent prejudices with which it had been impressd, so long as a hope remaind that the house of representatives might ultimately consult the interest or honor of the nation. But now when all hope of this has vanishd, it was deemed adviseable to make the experiment however hazardous it might be. A meeting was calld which was more numerous than I have ever seen at this place & after a very ardent & zealous discussion which consumd the day, a decided majority declard in favor of a resolution that the welfare & honor of the nation requird us to give full effect to the treaty negotiated with Britain.
This resolution with a petition drawn by an original opponent of the treaty will be forwarded by the next post to Congress. The subject will probably be taken up in every county in the state or at any rate in very many of them. It is probable that a majority of the counties will avow sentiments opposd to ours—but the division of the state will appear to be much more considerable than has been stated. In some of the districts there will certainly be a majority who will concur with us & that perhaps may have some effect. As Man is a gregarious animal we shall certainly derive much aid from declarations in support of the constitution & of appropriations if such can be obtaind, from our sister States. The ground we take here is very much that of Mr. Hillhouse. We admit the discretionary constitutional power of the representatives on the subject of appropriations but contend that the treaty is as completely a valid & obligatory contract when negotiated by the President & ratified by him with the assent & advice of the Senate as if sanctiond by the house of representatives also under a constitution requiring such sanction. I think it woud be very difficult perhaps impossible to engage Mr. H. on the right side of this question. If you have any communications which might promote a concurrence of action we shall be proud to receive them.
With much respect & esteem I am dear Sir your Obedt.
J Marshall
